Exhibit 10.2
PLEDGE OF SHARES
This pledge of shares (the “Pledge of Shares”) has been entered into on this
28th May 2008 between:

(1)   Trico Shipping AS, a Norwegian limited company registered with company
registration number 976 854 020 with its registered address at 6090 Fosnavåg,
Norway (the “Pledgor”); and   (2)   Carnegie Investment Bank AB Norway Brach,
with company registration number 976 928 989 with its registered address
Stranden 1, Aker Brygge, 0250 Oslo, Norway (the “Pledgee”).   1.   The Share
Pledge   1.1   To secure the payment and the discharge of the Pledgor’s
obligations under the credit facility agreement dated 28 May 2008 (the “Credit
Facility”), entered into between the Pledgor as borrower and the Pledgee as
lender, the Pledgor hereby pledges on first priority to and with the Pledgee the
58,428,955 shares of NOK 0.50 each, issued in the capital of Deep Ocean ASA (the
“Target Company”), representing 54.027 % of the shares issued in that company
(the (“Shares”), together with payment of dividends on the Shares and all other
monies related to the Shares or the sale thereof.   1.2   The aggregate maximum
amount of the pledge created hereby shall be NOK 260,000,000 plus interest,
costs and expenses.   1.3   The Pledgor shall, subject to clause 2.5, have the
right to vote for the Shares at any general meeting of the Target Company.   1.4
  In the event of an event of default under the Credit Facility which is
continuing, the Pledgee has the right to collect and use for its protection
dividends and payments that otherwise fall due in respect of the Shares.   1.5  
In the event that a default occurs under the Credit Facility and is continuing,
the Pledgee shall have the right to enforce this Pledge of Shares in any manner
legally available to it, hereunder (i) immediately acquire ownership and title
to all or any of the Shares, as provided for in the Financial Collateral Act
(17/2004); and (ii) immediately sell, assign or convert into money by private or
public sale or auction or in such other manner and on such terms as the Pledgee
in its sole discretion deems appropriate, all or any of the Shares, as provided
for in the Financial Collateral Act (17/2004).   1.6   Upon any sale of the
Shares the Pledgee may apply the net sales proceeds towards interest, principal
and any other amount due to the Lenders under the Credit Facility in such order
as decided by it. Any Shares acquired by the Pledgee shall be the undivided
property of the Pledgee and any right, gain or loss on such Shares shall be for
the sole account of the Pledgee.   1.7   The pledge over the Shares evidenced by
this Pledge of Shares shall immediately be discharged when all amounts
outstanding under the Credit Facility have been repaid in full.

 



--------------------------------------------------------------------------------



 



2.   Representations and warranties   2.1   The Pledgor represents and warrants
that it is the legal and beneficial owner of the Shares, and that they are free
and clear of any lien, security interest, restriction on transfer, option or
other charge or encumbrance, and that it has full right and power to transfer
the relevant Shares to the Pledgee, free and clear of any interests described
herein.   2.2   Upon execution of this Pledge of Shares the Pledgor (or the
Pledgee if it elects to do so) shall notify the Target Company of the pledge
over the Shares (in a notice in the form and content as set out in Appendix 1a
hereto) and arrange for the registration of this Pledge on the VPS account of
the Borrower and cause the VPS account operator of such VPS account to confirm
such registration in writing to the Pledgee (in an acknowledgement in the form
and content as set out in Appendix 1b hereto).   2.3   The Pledgor shall, at his
expense, promptly execute and deliver all further instruments and documents, and
take all further action, as may be reasonably requested by the Pledgee in order
to perfect and protect any security interest granted hereby or to enable the
Pledgee to exercise and enforce its rights and remedies hereunder with respect
to the Shares.   2.4   The Pledgor shall not sell or transfer or grant any
option to purchase any of the Shares or subject any of the Shares to any further
charge or encumbrance whatsoever without the prior written consent of the
Pledgee.   2.5   In respect of any proposal for an increase or decrease in share
capital or any other reorganization of the share capital or share classes in the
Target Company (including but not limited to motions for existing shareholders
to waive their first right to subscribe new shares) or any other issue which may
have a material impact on the market value of the Shares the Pledgor shall vote
in accordance with the instructions of the Pledgee. For purposes of
clarification, making an intercompany loan from the Target Company or any of its
affiliates to Pledgor or any of its affiliates shall not be considered to
materially impact the market value of the Shares. The Target Company is
currently a public limited company listed on Oslo Børs and the Shares are
registered with the VPS. In consideration of the circumstances of the
acquisition of the Target Company it is acknowledged that the Borrower may cause
the Target Company to become delisted from Oslo Børs, to be converted into a
private limited company and its share to become de-registered from the VPS. In
the event the shares of the Target Company is de-registered from the VPS, the
Pledgor undertakes to give any notice and to take any other action to perfect
the Pledge (including but not limited to ensuring that the Pledge is duly
registered in the share register of the Target Company) and further the Pledgor
hereby irrevocably authorises the Pledgee to give any notice to the Target
Company and to take any other necessary actions on behalf of the Pledgor to
implement any measures to perfect the Pledge.   2.6   In the event of a sale the
Pledgor hereby irrevocably waive any right of pre-emption in respect of the
Shares which they may have according to articles of association or otherwise.  
3.   Miscellaneous   3.1   This Pledge of Shares shall be governed by and
construed in accordance with Norwegian law.   3.2   Any action or proceeding
against the Pledgee under this Pledge of Shares or in connection thereof may be
brought and enforced in the courts in the City of Oslo as the exclusive legal
venue.

***

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Pledge of Shares to be
duly executed the day and year first above written.

             
For and on behalf of
      For and on behalf of    
Trico Shipping AS
      Carnegie Investment Bank AB Norway Branch    
(as Pledgor)
      (as Pledgee)    
 
           
/s/ Rishi A. Varma
 
Signature
      /s/ Dag Rudilokken
 
Signature    

3